DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claim 6 to address 112 Rejections and Claim Objections.
Applicant cancelled claim 5.
The pending claim is claim 6 [Page 4 lines 1 – 8].

Applicant provides their summary of the Interview conducted on January 25th, 2022 and February 8th, 2022 and comments on amendments made in view of the Interviews conducted [Page 4 lines 9 – 25].
Applicant’s arguments, see Page 4 line 26 – Page 5 line 22, filed March 1st, 2022, with respect to claim 6 have been fully considered and are persuasive.  The Objection of claim 6 has been withdrawn.
Applicant’s arguments, see Page 5 lines 23 – 30, filed March 1st, 2022, with respect to claim 6 have been fully considered and are persuasive.  The 112(b) Rejection of claim 6 has been withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2018-133488 filed July 13th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28th, 2021 was filed before the mailing date of the Final Rejection (mailed August 31st, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 3rd, 2021 was filed before the mailing date of the First Action on the Merits (mailed May 25th, 2021).  The submission is in compliance 

Allowable Subject Matter
Claim 6 is allowed.

The following is an examiner’s statement of reasons for allowance: Claim 6 recites a formulation for computing depths in sequential images / pictures acquired if the relative distances of moving the imaging device and the target object / workpiece are known using a result from geometry (similar triangles using), but generally not disclosed in the prior art.  The last limitations of claim 6 not using any depth information other than a known movement in combination with the equation used for the relationship to rely upon for the unknown depth / distance determinations.  Further, Okawara’s (Previously cited) derivation of depth computations in Figure 5B has the difference term in the numerator instead of the denominator as in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner cites closest pertinent art from updated search including Interference search in the Conclusion section below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Startchik (US PG PUB 2015/0062326 A1 referred to as “Startchik” throughout) in Figures 2, 6, and 7 at least teach imaging moving objects and moving sensors relative to the objects imaged.  Kano, et al. (US PG PUB 2003/0194111 A1 referred to as “Kano” throughout) teaches the triangulation used for depth / length determinations.  Trutna, Jr. (US PG PUB 2006/0251410 A1 referred to as “Trutna” throughout) teaches in Figure 1, 3A, 4A, and 5 depth and pixel shift relationships and moving the image sensor for .
References during ODP Search and consideration but do not raise ODP issues: Yamada (US PG PUB 2017/0132784 A1 referred to as “Yamada” throughout).
	References found in updated search and consideration: Bartz (US PG PUB 2011/0169957 A1 referred to as “Bartz” throughout) teaches in Figures 6 and 7 as well as Paragraphs 29 – 30triangulation for depth changes in objects imaged for a moving vehicle (thus the distance changes between images).  Ku (US PG PUB 2007/0087630 A1 referred to as “Ku” throughout) in which Figures 7 and 8 suggest a depth change made in checking workpieces for defects.

	Pertinent art found in Updated Search including Interference Search:  Liu, et al. (US Patent #10,924,670 B2 referred to as “Liu” throughout) teaches many features of the imaging, but not the vertical adjustments claimed (shift in depth direction) and the equations as claimed in performing depth determinations.  Troy, et al. (US PG PUB 2021/0090269 A1 referred to as “Troy” throughout) teaches in Figures 13 and 14 imaging considerations, but lacks the depth changes and equations as claimed and further does not qualify as Prior Art.  Klimov, et al. (US PG PUB 2019/0234725 A1 referred to as “Klimov” throughout) teaches in Figures 3 – 6 features of imaging relevant to the present invention, but does not qualify as Prior Art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487